Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 07/27/2022 is acknowledged.  The traversal is on the ground(s) that searching B33Y10/00 for Group II is not a search burden.  This is not found persuasive because it is a search burden. Further, the method requires the material worked upon be searched.  See MPEP 2112.01 I and 2114-2115. 
The requirement is still deemed proper and is therefore made FINAL.
		
	Claim Interpretation
The examiner wishes to point out to the applicant that Claim(s) 1-11 and 17-20 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 10-11, 17-20 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by BAUMAN (US-20140246813-A1), hereinafter referred to as BAUMAN.
Regarding Claim 1, BAUMAN teaches an additive manufacturing apparatus comprising (BAUMAN, “apparatus for additive fabrication”, abstract): a feed module configured to operably couple with a first end portion of a foil (BAUMAN, 503 and clamp 501a, Figure(s) ½ and Paragraph(s) 0048); a take-up module configured to operably couple with a second end portion of a foil (BAUMAN, clamp 501b and weight 502, Figure(s) ½ and Paragraph(s) 0048); at least one stage configured to hold one or more cured layers of a resin that form a component (BAUMAN, “plate 15 for holding an object in an object building area”, Figure(s) ½ and Paragraph(s) 0048; This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of holding a cured resin as it can hold a foil 16, Paragraph(s) 0005, 0016, and 0048.); a radiant energy device positioned opposite to the at least one stage (BAUMAN, exposure unit 9 opposite plate 15, Figure(s) ½ and Paragraph(s) 0048), the radiant energy device operable to generate and project radiant energy in a predetermined pattern (BAUMAN, exposure unit 9, Figure(s) ½ and Paragraph(s) 0048); an actuator configured to change a relative position of the at least one stage and the foil (BAUMAN, implicitly disclosed see the arrows in Figure(s) 1/2, moving,  Paragraph(s) 0050, 0052, 0078, 0080); and an accumulator positioned between the feed module and the take-up module (BAUMAN, separating stage 230, imaging stage 220, first separation distance 240, second separation distance 241, and applicator stage 210, Paragraph(s) 0078-0079, 0080 and Figure(s) 10A-10E), the accumulator configured to retain an intermediate portion of the foil to allow a first portion of the foil upstream of the accumulator to move at a first speed and a second portion of the foil downstream of the accumulator to move at a second speed during a defined time period (BAUMAN, “separation stage 230 may also proceed through region 201 at a slower speed than separation stage 230 moved through region 200”, Paragraph(s) 0080; “decreasing the speed of the imaging stage 220 through zone 201, Paragraph(s) 0081; “keeping the separation time as short as possible improves the overall speed of the additive fabrication process as an object can be made in less time”.).  
Regarding Claim 2, BAUMAN teaches the additive manufacturing apparatus of claim 1, wherein the accumulator defines a cavity (BAUMAN, see the space between the rollers that is created as 240 increases, Figure(s) 10C), the cavity configured to retain at least a section of the intermediate portion of the foil (BAUMAN, see the space between the rollers that is created as 240 increases, Figure(s) 10C).  
Regarding Claim 3, BAUMAN teaches the additive manufacturing apparatus of claim 1, further comprising: a reclamation system configured to remove at least a portion of the resin from the foil (BAUMAN, see the doctor blades for containing the build material 1002b, Figure(s) 10A-10E).  
Regarding Claim 4, BAUMAN teaches the additive manufacturing apparatus of claim 1, wherein the accumulator is configured to allow the first portion of the foil upstream of the accumulator to move intermittently while the second portion of the foil downstream of the accumulator to move continuously (BAUMAN, see Figure(s) 3A-3B where the first portion is moving then it stops and there are two arrows where 41 and 42 move, Figure(s) 3A-3B).  
Regarding Claim 5, BAUMAN teaches the additive manufacturing apparatus of claim 1, further comprising: a material retention assembly within the accumulator (BAUMAN, see the rollers  that space apart to create first and second separation distances in Figure(s) 10A-10E).  
Regarding Claim 7, BAUMAN teaches the additive manufacturing apparatus of claim 5, wherein the material retention assembly includes at least one retaining roller within a cavity defined by the accumulator (BAUMAN, see the rollers that space apart to create first and second separation distances in Figure(s) 10A-10E).  
Regarding Claim 10, BAUMAN teaches the additive manufacturing apparatus of claim 1, further comprising: one or more guides within the accumulator (BAUMAN, see the rollers  that space apart to create first and second separation distances in Figure(s) 10A-10E), the one or more guides including at least one roller (BAUMAN, see the rollers  that space apart to create first and second separation distances in Figure(s) 10A-10E).  
Regarding Claim 11, BAUMAN teaches the additive manufacturing apparatus of claim 1, wherein the at least one stage includes a plurality of stages in parallel (BAUMAN, “layer of object 5”, Figure(s) 3A-3E and Paragraph(s) 0049), and wherein each of the plurality of stages are positioned between a material depositor and the accumulator (BAUMAN, “layer of object 5”, Figure(s) 3A-3E and Paragraph(s) 0049).  
Regarding Claim 17, BAUMAN teaches an additive manufacturing apparatus comprising (BAUMAN, “apparatus for additive fabrication”, abstract): a feed module configured to operably couple with a first end portion of a foil (BAUMAN, 503 and clamp 501a, Figure(s) ½ and Paragraph(s) 0048); a take-up module configured to operably couple with a second end portion of a foil (BAUMAN, clamp 501b and weight 502, Figure(s) ½ and Paragraph(s) 0048); a stage configured to hold one or more cured layers of a resin that form a component (BAUMAN, “plate 15 for holding an object in an object building area”, Figure(s) ½ and Paragraph(s) 0048; This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of holding a cured resin as it can hold a foil 16, Paragraph(s) 0005, 0016, and 0048.); a radiant energy device positioned opposite to the stage (BAUMAN, exposure unit 9, Figure(s) ½ and Paragraph(s) 0048), the radiant energy device operable to generate and project radiant energy in a predetermined pattern (BAUMAN, exposure unit 9, Figure(s) ½ and Paragraph(s) 0048); an actuator configured to change a relative position of the stage and the foil (BAUMAN, implicitly disclosed see the arrows in Figure(s) 1/2, moving, Paragraph(s) 0050, 0052, 0078, 0080); a reclamation system configured to remove at least a portion of the resin from the foil (BAUMAN, see the doctor blades for containing the build material 1002b, Figure(s) 10A-10E); and an accumulator positioned between the stage and the reclamation system (BAUMAN, separating stage 230, imaging stage 220, and applicator stage 210, Paragraph(s) 0078-0079).  
Regarding Claim 18, BAUMAN teaches the additive manufacturing apparatus of claim 17, wherein a first portion the foil upstream of the accumulator is stationary while a second portion of the foil downstream of the accumulator moves through the reclamation system (BAUMAN, see the X indicating that the first portion is stationary and arrow 42 moving backward, in Figure(s) 3D).  
Regarding Claim 19, BAUMAN teaches the additive manufacturing apparatus of claim 18, wherein the first portion of the foil is operably coupled with a material depositor (BAUMAN, applicator arranged for applying a layer of build material to the foil, Paragraph(s) 0009; “applicator roller 190b for applying a layer of build material to the foil, Paragraph(s) 0048) and the second portion of the foil is operably coupled with the reclamation system (BAUMAN, see the doctor blades for containing the build material 1002b, Figure(s) 10A-10E).  
Regarding Claim 20, BAUMAN teaches the additive manufacturing apparatus of claim 17, further comprising: a material retention assembly within the accumulator (BAUMAN, see the rollers  that space apart to create first and second separation distances in Figure(s) 10A-10E).  

Allowable Subject Matter
Claims 6 and 8-9 are objected to but contain subject matter that would be allowable if made independent. The prior art does not motivate the pneumatic actuation zone, the sensor to detect a length of the foil, or the detection system to determine the speed of the second portion of the foil downstream.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743